DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	Figure 7 should be designated by a legend such as --Prior Art-- or --Related Art-- because only that which is old is illustrated, as described in paragraphs 15 and 59 of the specification.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Pertinent Prior Art
5.	Nakamura – US 2018/0341208
	This document discloses an image forming apparatus wherein a plurality of trigger patches TP are formed in a sheet conveying direction on a sheet and a plurality of colorimetric patches SP are formed adjacent to the plurality of trigger patches TP in a direction perpendicular to the sheet conveying direction (Fig. 10; ¶78).  A colorimeter 190 comprising a trigger sensor 190a and a colorimetric sensor 190b is configured to detect the trigger patches (¶41).  However, this document is silent on the particular operation of the sensor and the particular trigger and pattern image formations as required by independent claims 1 and 7.

Allowable Subject Matter
6.	Claims 1-7 are deemed allowable for the following reason.  The following subject matter of claim 1, which is inherited by dependent claims 2-6, and independent claim 7 is not believed to be taught or suggested by the prior art of record: the particular operation of the sensor and the particular trigger and pattern image formations.

Conclusion
7.	This application is in condition for allowance except for the following formal matters: 
OBJECTION TO DRAWINGS.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852